DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of U.S. Patent Application No. 15/877,378, filed on January 22, 2018. The examiner has reviewed the prior art used in the parent application. MPEP 2001.06(b).

Response to Amendment

2.	Amendment filed on 01/11/2021 has been entered. Claims 1-20 have been cancelled. Claims 21-40 are now pending in the application.

Terminal Disclaimer

3.	The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent US 10,653,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

4.	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 21-36: the limitations “a plurality of wires extending along a length of the first side of the elongate strip of fabric substrate in a sinusoidal or zig-zag pattern, wherein each of the plurality of wires is electrically insulated, and wherein the plurality of wires are slideably attached to the first side by a stitch with a thread through the elongate strip of fabric substrate at a plurality of peaks and troughs of the sinusoidal or zig-zag 
pattern; and an adhesive coating on the first side” in combination with other claimed limitations in independent claim 21 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 22-36 are directly dependent upon 
claim 21.  
The following is an examiner’s statement of reasons for allowance of claims 37 and 38: the limitations “a bundle of wires that are twisted together extending along the length of the first side of the elongate strip of fabric substrate in a sinusoidal or zig-zag pattern, wherein each of the bundle of wires is electrically insulated with a thermoremovable insulator, and wherein the bundle of wires are slideably attached to the first side by a stitch with a thread material through the elongate strip, wherein the length between peak and trough stitches is between 1 mm and 15 mm; and an adhesive coating on the first side, wherein the plurality of elastic electrical connector devices comprises a branching framework of strips that are connected to a controller/processor 
The following is an examiner’s statement of reasons for allowance of claims 39 and 40: the limitations “a plurality of wires extending along a length of the first side of the elongate strip of fabric substrate in a sinusoidal or zig-zag pattern, wherein each of the plurality of wires is electrically insulated, and wherein the plurality of wires are slideably attached to the first side by a stitch with a thread through the elongate strip of fabric substrate; and an adhesive coating on the first side, wherein a first end of each of the plurality of elastic electrical connector devices is connected to a controller/processor and a second end of each of the plurality of elastic electrical connector devices is configured to be connectable to at least one electronic component” in combination with other claimed limitations in independent claim 39 is not disclosed or suggested by the prior art of record taken alone or in combination. Claim 40 is directly dependent upon claim 39.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday" for an examiner off on alternate Fridays from 7:00 AM to 7:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached on (571)-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848